Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00274-CV

                                       EX PARTE Pierre R. PION

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 15, 2015

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED AS MOOT

           On May 4, 2015, relator Pierre R. Pion filed a petition for writ of habeas corpus. Pion

sought to vacate a November 2014 trial court order finding him in contempt and authorizing his

arrest and confinement. The challenged order was signed by the Honorable Janet Littlejohn, who

is no longer the presiding judge of the 150th Judicial District Court, Bexar County, Texas. This

court abated the original proceeding on May 5, 2015, to allow the newly elected judge of the 150th

Judicial District Court to reconsider the predecessor judge’s order. See TEX. R. APP. P. 7.2(b).

           On June 1, 2015, this court received an order from the new trial judge, vacating the order

complained of in this original proceeding. In our order of abatement, we also ordered Pion as the

relator to provide this court with either an amended petition or an appropriate motion to dismiss



1
 This proceeding arises out of Cause No. 2011-CI-16008, styled Rhonda Gay Pion v. Pierre R. Pion, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.
                                                                                      04-15-00274-CV


following the trial court’s ruling on reconsideration. Relator has not filed an amended petition, a

motion to dismiss, or any other pleading addressing the effect of the trial court’s order signed June

1. However, because the challenged order has been vacated, we conclude the petition for writ of

habeas corpus is appropriately dismissed as moot. See, e.g., In re Bergenholtz, No. 05-15-00350-

CV, 2015 WL 1383110, at *1 (Tex. App.—Dallas Mar. 25, 2015, orig. proceeding) (citing Ex

Parte Mascorro, No. 04-11-00795-CV, 2011 WL 6009095, at *1 (Tex. App.—San Antonio Nov.

30, 2011, orig. proceeding) (“Because relator is no longer confined, we have determined this

petition is now moot.”).


                                                  PER CURIAM




                                                -2-